 Case 2:21-cv-00097-MCS-JEM Document 29 Filed 09/16/21 Page 1 of 1 Page ID #:251

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.         CV 21-00097 MCS (JEMx)                                 Date   Sept. 16, 2021
 Title            Babaeian, et al v. Bankers Life and Casualty Company




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                  Court Reporter / Recorder




 Proceedings:           (IN CHAMBERS) ORDER RE DEFENDANT’S MOTION TO COMPEL
                        INITIAL DISCLOSURES AND DISCOVERY RESPONSES (Dkt. 27)

       Defendant Bankers Life filed a Motion To Compel Initial Disclosures And Discovery
Responses (“Motion”) against Plaintiffs Mohsen Babaeian and Roya Mohammadi on August
20, 2021. (Dkt. 27.) Defendant states that Plaintiffs have not conferred with Defendant. (Dkt.
27-2, Case Decl., ¶¶ 9-11.) Nor have Plaintiffs filed any opposition. Defendant filed a Notice
of Non-Opposition on September 14, 2021. (Dkt. 28.)

      Accordingly, the Court ORDERS Plaintiffs to show cause by September 27, 2021 why
the Court should not grant the Motion in its entirety.

         The hearing on the Motion scheduled for September 28, 2021 is hereby vacated.


cc: All Parties




                                                                                        :
                                                  Initials of Preparer                slo




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                               Page 1 of 1
